Summit App. No. 24648, 2009-Ohio-4860. This cause is pending before the court as a discretionary appeal. On October 26, 2009, when this appeal was filed, a check in the amount of $100 was submitted by appellant to satisfy the requirement of the docket fee imposed by R.C. 2503.17 and S.Ct.Prac.R. XV(1). This court has been informed by the Office of the Treasurer of the State of Ohio that the check was returned because of insufficient funds. Whereas R.C. 2503.17 and S.Ct.Prac.R. XV(1) require that the docket fee shall be paid before a notice of appeal is filed or a case is docketed,
It is ordered by the court, sua sponte, that this cause is dismissed.